313 S.W.3d 695 (2010)
CITIBANK (SOUTH DAKOTA) N.A., Respondent,
v.
Jean LOVING, Appellant.
No. WD 70945.
Missouri Court of Appeals, Western District.
June 8, 2010.
Joseph M. Backer, Independence, MO, for Appellant.
Michael H. Berman and J. Brock Rowatt, Kansas City, MO, for Respondent.
Before Division II: MARK D. PFEIFFER, Presiding Judge, and VICTOR C. HOWARD and ALOK AHUJA, Judges.

Order
PER CURIAM:
Jean Loving appeals the judgment of the Circuit Court of Vernon County in favor of Citibank (South Dakota) N.A. relating to a credit card agreement. On appeal, Loving raises five points of claimed trial court error ranging from alleged pleading and procedural errors to errors relating to the admission of evidence. We affirm in this per curiam order and have provided a memorandum explaining our ruling today to the parties. Rule 84.16(b).